Citation Nr: 1820646	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease (DJD) prior to January 8, 2016. 

2.  Entitlement to an evaluation in excess of 20 percent for right knee meniscal tear with osteoarthritis from January 8, 2016. 

3.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) prior to January 8, 2016. 

4.  Entitlement to an evaluation in excess of 20 percent for left knee meniscal tear with osteoarthritis from January 8, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was last before the Board in September 2016, whereupon it was remanded to the RO for further development of the record.  Following the issuance of a February 2017 supplemental statement of the case, the case was returned to the Board for its adjudication. 

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's left knee disability was manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint as well as full extension and flexion limited to no more than 95 degrees and no ankylosis.  

2. From December 15, 2016, the Veteran's left knee disability was manifested by slight instability.  

3.  During the entire period on appeal, the Veteran's right knee disability was manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint as well as full extension and flexion limited to no more than 90 degrees and no ankylosis.  

4. From December 15, 2016, the Veteran's right knee disability was manifested by slight instability.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent, but no more, for right knee DJD have been met for the period prior to January 8, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5258 (2017).

2.  The criteria for a disability rating in excess of 20 percent for right knee meniscal tear with osteoarthritis for the period from January 8, 2016 have not been met.  38 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261(2017).

3.  The criteria for a separate disability rating of 10 percent for slight right knee instability have been met for the period from December 15, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5257 (2017).

4. The criteria for a disability rating of 20 percent, but no more, for left knee DJD have been met for the period prior to January 8, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5258 (2017).

5.  The criteria for a disability rating in excess of 20 percent for left knee meniscal tear with osteoarthritis for the period from January 8, 2016 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261(2017).

6.  The criteria for a separate disability rating of 10 percent for slight right knee instability have been met for the period from December 15, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code  5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

Although the increased rating claims on appeal have been adjudicated as separate issues, with the Veteran's bilateral knee disabilities characterized as DJD for the period prior to January 8, 2016 and meniscal tear with osteoarthritis from that date, the Board notes that these separate issues derive from the same disease process.  Furthermore, the Board also notes that the evidence regarding both the left and right knee disabilities is largely the same, in that the Veteran has been evaluated for bilateral knee disabilities together during the entire period of the appeal.  Therefore, the Board will evaluate both the left and right knee disabilities together, and will consider the propriety of the assigned disability ratings for the period prior to and from January 8, 2016 as if the applied to the same disease process.  

Service connection is in effect for right and left degenerative joint disease, evaluated as 10 percent disabling prior to January 8, 2016, and right and left meniscal tear with osteoarthritis, evaluated as 20 percent disabling from that date.  The Veteran filed his claim of entitlement to a rating in excess of 10 percent in October 2009; therefore, the relevant period for evaluation extends one year prior to that date.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Initially, the disability ratings prior to the February 2016 rating decision wherein the ratings were increased were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257-5003.  The increase to 20 percent for both the right and left knee was effectuated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5258.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the symptomatology of the bilateral knee disabilities prior to January 8, 2016 was manifested as recurrent subluxation or lateral instability of the knee pursuant to Diagnostic Code 5257, while Diagnostic Code 5003 corresponded to degenerative arthritis as a residual condition.  From January 8, 2016, the bilateral knee disabilities are manifested as degenerative arthritis pursuant to Diagnostic Code 5010, while Diagnostic Code 5258 was a residual condition of the arthritis that corresponded to dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

The Board will consider additional diagnostic codes pertinent to the evaluation of knee disabilities in order to determine the highest possible evaluation for the bilateral knee disabilities during the entire period of the appeal.  However, in considering the applicability of those diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran experiences these conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263.  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability, a 10 percent rating is assigned when the impairment is slight, while a 20 percent rating is assigned for moderate impairment and a 30 percent rating is for severe impairment. 

Under Diagnostic Code 5258, a single 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint. 

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Limitation of motion of the knee is rated under Diagnostic Code 5260, for limitation of flexion, and 5261, for limitation of extension.  Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, "normal" extension and flexion of the knee is from zero to 140 degrees, and references to normal motion below indicate that the Veteran, in fact, had motion from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

Relevant private treatment records submitted by the Veteran during the applicable period of review show that he was receiving care for his bilateral knee disabilities from a Dr. B.B. with Cape Fear Orthopedic Clinic beginning as early as December 2008.  Records documenting his treatment with Dr. B.B. through to June 2010 show that the Veteran complained of chronic bilateral knee pain alleviated with pain medication and regular injections.  A May 2010 outpatient record showed right knee flexion limited to 115 degrees, while an X-ray examination of the right knee indicated "bone-on-bone" contact.  

The Veteran was first afforded a VA examination to evaluate the severity of his bilateral knee conditions in December 2010.  He reported experiencing stiffness, swelling, giving way, deformity, tenderness, and pain, with flare-ups of additional pain and increased stiffness precipitated by physical activity.  He also endorsed experiencing difficulty with standing or walking and detailed that he required rest after two hours of weight bearing activity.  A physical examination of the knees revealed tenderness bilaterally but no other limitations or residual conditions.  Range of motion testing revealed flexion limited to 115 degrees on the right and 108 degrees on the left, with no limitation of extension.  There was no additional limitation of motion following repetitive use, and no instability was documented either.  The examiner also noted the existence of two arthroscopic scars on the right knee measuring 1 centimeter by 1 centimeter that were not painful or disfiguring.  

During the August 2015 hearing, the Veteran stated that he was experiencing increased knee pain bilaterally and a decreased ability to stand for long periods of time. He also endorsed experiencing intermittent swelling of the bilateral knees.  

VA treatment records dating as early 2010 document treatment for chronic bilateral knee pain and stiffness.  Outpatient records indicate that the Veteran was evaluated as having a reduced range of motion in both knees.  Furthermore, VA records show that the Veteran reported that he was undergoing care for his bilateral knee disabilities from a private treatment provider and received regular injections as part of his treatment regimen.  

The Veteran was afforded a new VA examination in January 2016 to evaluate the severity of his bilateral knee disabilities.  He reported a worsening of his symptoms of pain and stiffness, and detailed that his private treatment provider, an orthopedic specialist, had recommended knee replacements for both knees.  Additional symptoms included recurrent stiffness, heat, redness, lack of endurance, and "locking up" bilaterally.  As for flare-ups, he reported experiencing increased pain, stiffness and swelling precipitated by activity, especially after standing for an extended period of time.  Specific functional limitations included sitting restricted to a few hours at a time, interference of sleep due to knee pain, and an inability to sit still as due to constant shifting of position.  

Range of motion testing revealed flexion limited to 110 degrees on the right and 100 degrees on the left, with no limitation of extension bilaterally.  Pain was noted bilaterally on weightbearing and during the range of motion testing, and the examiner also noted evidence of localized tenderness bilaterally.  On the right knee, a Baker cyst was noted, and large spurs at the articulating inferior and superior poles of the patella, as well as swelling and tenderness along the medial and lateral aspect were noted bilaterally.  After repetitive use, right knee flexion was reduced to 100 degrees while left knee flexion was reduced to 90 degrees.  The examiner found that pain, fatigue, and lack of endurance all contributed to the loss of flexion in both knees after repetitive use.  The examiner further noted that swelling as well as interference with sitting and standing were all contributing factors of additional disability.  No ankylosis or instability was documented, although the examiner did state that there was a history of recurrent effusion as reported by the Veteran.  It was the examiner's impression that the constant knee pain and stiffness limited the Veteran's ability to stand or sit for long periods of time, which severely hindered his ability to drive or walk up stairs and limited his ability to carry out physical activities.  The examiner further commented that the bilateral knee disabilities had progressed to severe osteoarthritis knee conditions resulting in increased functional limitations.  

The Veteran was most recently afforded a VA examination to evaluate the severity of the bilateral knee conditions in December 2016.  Specifically, the examiner was asked to comment on whether there was pain on passive range or motion testing was well as when the knees were used in non-weight bearing activities, to which the examiner answered in the affirmative for both knees.  Range of motion testing on this examination revealed right knee flexion limited to 90 degrees and left knee flexion limited to 95 degrees, with no additional functional loss after repetitive use testing.  The examiner also noted that swelling, disturbance of locomotion, and interference with sitting and standing all contributed to the Veteran's overall disability.  As the examiner pointed out, the disability from the knees was reflected in the Veteran's use of a rolling walker to ambulate as well as limitations in both sitting and standing, which were restricted to no more than 15 or 20 minutes at a time.  Again, no ankylosis was noted, although the examiner did highlight that the right knee was swollen and red which correlated with the Veteran's history.  Unlike prior examinations, slight instability was found after testing.  

After concluding the examination, the December 2016 examiner commented that the Veteran's bilateral knee disabilities had progressed to end-stage osteoarthritis, such that all or nearly all of the cartilage surrounding both joints had eroded and he was experiencing "bone-on-bone" contact whenever using his knees.  This was reflected in his experiencing intense pain as well as swelling and redness after extended use of his knees, with the progression of the disabilities represented by the developing instability only recently documented on the newest examination.  The examiner further commented that the Veteran could not ascend or descend stairs repetitively and could not perform any kneeling or squatting activities.  

More recent outpatient records from Dr. B.B. with Cape Fear Orthopedic Clinic and through VA document continued treatment for bilateral knee disabilities.  A November 2015 evaluation by Dr. B.B. showed left knee flexion limited to 122 degrees.  After an X-ray examination, Dr. B.B. characterized the left knee disability as advanced end-stage degenerative joint disease with bone-on-bone contact in all compartments, although no acute abnormalities were noted.  

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's bilateral knee disabilities does warrant an evaluation of 20 percent, but no more, for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  There are ample examples of the Veteran reporting  swelling and effusion prior to the January 8, 2016 examination, and this swelling and effusion was noted as being symptomatic of the dislocated semilunar cartilage that was the basis of the increase to 20 percent in the RO's February 2016 rating decision.  Furthermore, outpatient records dating back to 2010 show that the Veteran's knees were noted as demonstrating "bone-to-bone" contact on evaluation, which represents the loss of cartilage necessary for the 20 percent rating pursuant to Diagnostic Code 5258.  Accordingly, granting the Veteran the benefit of the doubt, the Board finds that the bilateral knee disabilities were characterized by dislocation of the semilunar cartilage from October 28, 2009, the date of his claim.  

That being said, the Board does not find that the Veteran's bilateral knee disabilities warranted a rating in excess of 20 percent prior to December 15, 2016.  No instability was noted on either the December 2010 or January 2016 examination, and at no point during the pendency of the appeal did the Veteran exhibit a loss of flexion or extension that would warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 20 percent rating now assigned, bilaterally, for dislocation of the semilunar cartilage during the entire period of the appeal is the highest possible rating for this particular symptomatology.  38 C.F.R. § 4.71a, Diagnostic Codes 5258.  The Board would point out also that there is no evidence of ankylosis (Diagnostic Code 5256) or impairment of the tibia or fibula (Diagnostic Code 5262).

However, the Board does find that, consistent with the slight instability found on the December 15, 2016 examination, a separate 10 percent rating is warranted for both knee disabilities from the date of the examination.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Specifically, the December 2016 VA examiner found evidence of instability in both knees, but evaluated the degree of instability as only mild, which corresponds to a 10 percent rating under Diagnostic Code 5257.  The Board notes that instability was not noted on any examinations or outpatient records prior to the December 2016 VA examination; therefore, the separate 10 percent rating for instability is effective from the date of the examination only.  

The Board acknowledges that the December 2010 VA examiner noted the existence of surgical scars on the Veteran's right knee.  However, there was no indication that the scars were painful or unstable, and they were not measured to cover an area or areas of 39 square inches or greater.  Accordingly, he is not entitled to a compensable rating for his surgical scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.

The Board is aware that the Veteran has consistently reported experiencing chronic knee pain and symptoms of locking and stiffness in both of his knees.  As noted by the VA examiners who have evaluated the Veteran during the pendency of the appeal, the Veteran has some functional loss due to his bilateral knee disabilities in the form of pain, weakness, and a slight loss of movement.  This has been characterized as a restriction on the ability to stand or sit for extended periods of time as well as a limitation on ambulation and the use of stairs.  Acknowledging this, there is no compensable loss of range of motion, and the instability noted on the December 15, 2016 VA examination is now being compensated for with a separate 10 percent disability evaluation for both knees.  The Veteran has met the criteria for a 20 percent rating prior to December 15, 2016 on the basis of the loss of semilunar cartilage, and the symptoms of locking, stiffness, effusion and pain are encompassed in that 20 percent rating.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As for the more recent instability symptoms, they are properly reflected by the new 10 percent ratings assigned for the period from December 15, 2016.  Therefore, the Board finds that the disability picture for the bilateral knee disabilities most closely approximates the currently assigned 20 percent ratings prior to December 15, 2016, with the separate 10 percent ratings from that date encompassing the recent development of bilateral knee instability. 

Neither the Veteran nor his representative has raised any other during the entire period of the appeal.  Moreover, no other issue has been reasonably raised by the record, other than the separate ratings for bilateral knee instability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, during the Veteran's December 2016 VA examination, he confirmed that he was still working; accordingly, this claim does not raise a claim for a total disability rating based upon individual unemployability.


ORDER

For the period prior to January 8, 2016, a disability rating of 20 percent, but no greater, is granted for right knee degenerative joint disease, subject to the laws and regulations governing the payment of monetary benefits.  

For the period from January 8, 2016, a disability rating in excess of 20 percent for right knee meniscal tear with osteoarthritis is denied.  

For the period beginning December 15, 2016, a separate 10 percent disability rating is granted for slight right knee instability.  

For the period prior to January 8, 2016, a disability rating of 20 percent, but no greater, is granted for left knee degenerative joint disease, subject to the laws and regulations governing the payment of monetary benefits.  

For the period from January 8, 2016, a disability rating in excess of 20 percent for left knee meniscal tear with osteoarthritis is denied.  

For the period beginning December 15, 2016, a separate 10 percent disability rating is granted for slight left knee instability.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


